Simrall, J. :
The plaintiff in error, James Cady, was tried and convicted in the circuit court of Monroe county, of the murder of Minerva ligón, and removes his ease into this court by writ of error, and complains for error—
First, that his confessions ought not to have been admitted in evidence against him ; and, second, that the circuit court ought to have granted him a new trial, because the verdict was against the weight of the testimony, and against the instructions of the court. No exception was taken to any of the instructions; no objection is made to them in this court; and they are, therefore, not the subject of review. Barney v. Schirling, 40 Miss., 328.
The rule as to the confessions of the accused is, that they must be voluntary and free — not induced by the expectation of any advantage held out or promised, nor extorted to escape harm or injury, present and imminent, or threatened. As the rule, is generally stated, the confessions must not proceed from a mind influenced to make' them by the hope of a reward or benefit offered, or the fear of injury or puuishment threatened. Some extraneous pressure in the one direction or the other must be proved in order to show that the confessions are not voluntary. *1686Whether the confessions ought or ought not to be received in evidence, depends very much on the circumstances of each particular case.
Where the confession has been induced by a promise or threat, a similar admission subsequently made will be presumed to have been made under the same motive; unless all the facts accompanying it removed the pi’esumption', and created the belief that such motive had ceased to have influence on the mind. 2 East P. C., 658; Roscoe’s Cr. Ev., 30; Peter v. The State, 4 S. & M., 37. Much depends upon the intelligence, or the want of it. The accused must realize the import of his act. It is not every idle threat, or extravagant, unreasonable promise of benefit, that takes from the confession its character of being free. If the threat or promise did not have the influence to induce it, it must be referred to other motives. And this, as we have observed, depends on the special circumstances of the case.
It was said in Frank v. The State, 39 Miss., 711, that an instruction in these words was much broader than the rule, to wit: “ To warrant a conviction, confession must be free and voluntary, and made under no inducements whatever; and if-any inducements were held out, confessions will not warrant a conviction.” Eemarking on this, the Chief Justice said: “ Anything reasonably tending to. hold out the hope or'promise of reward or benefit for confession, or punishment or injury for the failure to confess, is, in law, an unwarrantable inducement to confess. An appeal to the character or circumstances of a party — to his family, or situation in life — to the claims of justice of others, whose safety or rights were involved in his declaring the truth— to his responsibility to the Almighty for falsification or suppression of the truth — these might be inducements to make a confession ; yet such confessions would not necessarily be incompetent, for the indiieement would not be illegal.”
The test provided by law to be applied to confessions are to insure their truth, so that the verdict of the jury shall not, to any extent, rest on false testimony. The . chief inquiry, as recognized by several of the courts, is, whether the inducement was calculated to make the testimony untrue. Rex v. Thomas, 7 C. *1687& P., 345; United States v. Nott, 1 McLean, 499; State v. Kirby, 1 Strob., 155.
The relation of the party (to whom the confession is made) to the accused, has much to do with its competency to go in evidence. If made to one in authority, in response to an inducement offered, especially if the official personage be in a position likely to give effect to his inducement, it would be promptly rejected. But if made under the influence of some collateral benefit or boon, no hope being held out, or fear excited, in respect of the particular charge, it is admissible. State v. Grant, 9 Shep., 171.
The record in this case does not show that any promise or threat was offered to the accused. The statement first made by him was in response to a question or remark by one of the witnesses, that Minerva had been shot. The fuller narration of the circumstances of the killing was made shortly after this, in the presence of a large number of persons, some of whom were present or near by when he was arrested, and addressed to the person to whom the first declaration was made. There was the usual excitement incident to a presence of a large number of individuals at the scene of a dreadful tragedy. It is not shown that up to, and and prior to, this confession, there had been such inducements held out as the law denounces. It was not error in the judge to allow the statement in evidence to be fully scrutinized by the jury, and such consideration given to it as it deserved.
The only question that can be raised on the refusal of the court to grant a new trial, is as to the sufficiency of the testimony. These are the leading facts in evidence: The accused and deceased were seen together about eight o’clock at night, engaged in a quarrel. The next morning, the body of the deceased is found about one hundred yards distant, with a bruise on the side of the head, a bludgeon lying by, and appearances as though she had been dragged on the ground. Her skull had been fractured by a blow, which produced death. These circumstances strongly point to the accused as the guilty agent; and accompanied by the confession that be inflicted the fatal-blow, leave no reasonable doubt as to his agency in the deed.
*1688In reviewing the decision of the circuit court refusing a new trial, we can only look to the grounds and reasons assigned in the motion; and we are precluded from the consideration of any other. Barney v. Schirling, supra.
The judgment of the circuit court is affirmed.